*489FINDINGS
Upon consideration of the evidence and arguments of counsel in the above-entitled case the Court finds as follows:
1. Tutogi filed an application to be registered as the holder of the matai name Tuaolo, attached to the Village of Pago Pago, on March 16,1964.
2. Maliuga Tuaolo filed an objection to the proposed registration on April 10, 1964, claiming that Tutogi had never been selected by the Tuaolo Family to hold the title Tuaolo but that he was the one who was unanimously selected by the Family to hold the title. He thereby became a candidate for the title.
3. Each of the candidates has the qualifications for eligibility to hold a matai title, as prescribed by Section 6.0101 of the A. S. Code, 1961 Edition, except that Tutogi was not chosen by her family for the title.
4. Tutogi prevails over Maliuga Tuaolo on the issue of hereditary right, she being the blood daughter of Tuaolo Maliuga with one-half Tuaolo blood, while the objector is the grandson of Tuaolo Maliuga with one-fourth Tuaolo blood. See Section 6.0107 (First) of the A. S. Code, 1961 Edition.
5. Maliuga Tuaolo prevails over Tutogi on the issue of the “wish of the majority or plurality of the family as customary in that family,” all the clans in the Tuaolo Family wishing the objector to hold the title, while only Tutogi and her blood children wish her to hold the title. See Sec. 6.0107 (Second) of the A. S. Code, 1961 Edition.
6. Maliuga Tuaolo prevails over Tutogi on the issue of “forcefulness, character, personality, and knowledge of Samoan customs.” See Sec. 6.0107 (Third), A. S. Code, 1961 Edition.
7. Maliuga Tuaolo prevails over Tutogi on the issue of the “value of the holder of the matai title to the family, *490the village, and the country.” See Sec. 6.0107 (Fourth), A. S. Code, 1961 Edition.
Applying the law as prescribed by Sec. 6.0107 of the A. S. Code, 1961 Edition, to the foregoing findings, the Court further finds that Maliuga Tuaolo is entitled to be registered as the holder of the matai name Tuaolo attached to the Village of Pago Pago.
DECREE
Accordingly, it is ORDERED, ADJUDGED AND DECREED that Maliuga Tuaolo shall be registered as the holder of the matai name Tuaolo attached to the Village of Pago Pago. The Registrar of Titles will be advised of this decree.
Costs in the sum of $8.50 are hereby assessed against Tutogi, the same to be paid within two weeks.